Citation Nr: 0605913	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
end stage renal disease, claimed as secondary to the service-
connected disability of benign urethra stricture.  

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for entitlement to special 
monthly compensation (SMC) based on the need for aid and 
attendance or by reason of being housebound.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1945 to December 
1946.  The veteran died in August 2001 and the appellant is 
the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that the appellant was not 
entitled to DIC benefits because the appellant was not 
legally married to the veteran for at least one year prior to 
his death.  Subsequently, in a November 2002 administrative 
decision, the RO recognized as valid the marriage between the 
veteran and the appellant for VA purposes.  

The RO, in  January 2003, issued a statement of the case 
(SOC) in January 2003 denying service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Additionally, in a January 2003 
rating decision, service connection for end stage renal 
disease and entitlement to SMC, for the purpose of accrued 
benefits, were denied.

The appellant filed her substantive appeal (VA Form 9) in 
February 2003.  This Board construes this as a Notice of 
Disagreement (NOD) to the January 2003 decisions denying 
service connection for end stage renal disease and 
entitlement to SMC, for the purpose of accrued benefits and 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The RO 
has not issued an SOC following the receipt of an NOD on 
these issues.  Manlincon v. West 12 Vet. App. 238 (1999)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant maintains that the veteran's end stage renal 
disease, which contributed to the cause of the veteran's 
death, was related to his service-connected benign urethra 
stricture.  

The RO denied the issues of service connection for the cause 
of the veteran's death, and entitlement to DIC in a January 
2003 Statement of the Case. This was not the proper 
procedure.  Subsequently, the RO, in a January 2003 rating 
decision, denied service connection for end stage renal 
disease and entitlement to SMC, for the purpose of accrued 
benefits.  

In the appellant's February 2003 VA Form 9, she specifically 
reiterated her contention that there was a relationship 
between the veteran's end stage renal disease and his 
service-connected benign urethra stricture.  As such, the 
Board finds that the appellant's intended her February 2003 
VA Form 9 was a timely NOD to the January 2003 rating 
decision which denied the claims of service connection for 
end stage renal disease and entitlement to SMC, for accrued 
benefits purposes.  

As the RO is now required to send the veteran a statement of 
the case as to those issues in accordance with 38 U.S.C.A. § 
7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2005).  In 
this regard, the Court has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The Board notes that the outcome of the cause of the death 
claim and the DIC claim are dependent on the outcome of the 
accrued benefits claim.  In other words, the claims of 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to DIC are inextricably 
intertwined with the above described issues of entitlement to 
service connection for end stage renal disease and SMC, for 
accrued benefits purposes.  See Holland v. Brown, 6 Vet. App. 
443 (1994).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to provide the appellant with 
appropriate statement of the case as to 
the issue of service connection for end 
stage renal disease claimed as secondary 
to the service-connected benign urethra 
stricture, and the issue of entitlement 
to SMC based on the need for regular aid 
and attendance or by reason of being 
housebound as well as the issues of 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under 38 U.S.C.A. § 1318, in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2005).  
If/when the appellant perfects her appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


